Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-20 are allowed 
3.	Independent claims 1, 13 and 15 claim a touch sensing device for preventing touch sensing performance from being reduced by a parasitic capacitance. The touch sensing device includes a plurality of buffers buffering a difference between a reference signal and a reception signal received from a touch electrode through a touch sensing line and generating first and second currents corresponding to a buffered signal, a plurality of current mirror unit respectively connected to the plurality of buffers, a plurality of filter circuits generating a first filter signal and a second filter signal by removing common noise included in a first output signal output from an nth current mirror unit of the plurality of current mirror units and a second output signal output from an (n-1)t" current mirror unit of the plurality of current mirror units, and a plurality of integrators respectively connected to the plurality of filter circuits, in a manner not disclose or suggested in any prior art.  
	The representative closest prior art is Shimada US Patent Application (20190257870), hereinafter “Shimada”, which does not teach the features claimed in the independent claims, 1 and similarly worded claims 13 and 15: “1. A touch sensing device comprising: a plurality of buffers configured to buffer a difference between a reference signal and a reception signal received from a touch electrode through a touch sensing line and generate first and second currents corresponding to a buffered signal; a plurality of current mirror units respectively connected to the plurality of buffers to generate a first output signal from a first mirror current generated through mirroring of the first current and a third mirror current generated through mirroring of the second current and generate a second output signal from a second mirror current generated through mirroring of the first current and a fourth mirror current generated through mirroring of the second current; a plurality of filter circuits configured to generate a first filter signal and a second filter signal by removing common noise included in a first output signal output from an nth (where n is an integer of 2 or more) current mirror unit of the plurality of current mirror units and a second output signal output from an (n-1 )th  current mirror unit of the plurality of current mirror units; and a plurality of integrators respectively connected to the plurality of filter circuits to integrate and output a difference between the first filter signal and the second filter signal respectively output from the plurality of filter circuits, wherein the nth current mirror unit corresponds to a nth touch sensing line and the (n-1 )th current mirror unit corresponds to a (n-1 )th touch sensing line, and wherein an output of the nth current mirror unit and an output of the (n-1 )th current mirror unit are connected to a same filter circuit among the plurality of filter circuits and the same filter circuit removes noise commonly input through the nth touch sensing line and the (n-1 )th touch sensing linel”.
In regards to claims 1, 13 and 15 the representative prior art is Shimada. Shimada discloses a capacitance detection circuit for measuring an electrostatic 
In regards to claims 1, 13 and 15 Shimada, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the nth current mirror unit corresponds to a nth touch sensing line and the (n-1 )th current mirror unit corresponds to a (n-1 )th touch sensing line, and wherein an output of the nth current mirror unit and an output of the (n-1 )th current mirror unit are connected to a same filter circuit among the plurality of filter circuits and the same filter circuit removes noise commonly input through the nth touch sensing line and the (n-1 )th touch sensing line” of the claimed invention.  Claims 2-12; 14 and 16-20 depend from claim 1, 13 and 15 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.